Citation Nr: 0943178	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-00 645	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for a 
post-traumatic stress disorder (PTSD) prior to May 2007.

2.  Entitlement to a rating in excess of 70% for PTSD since 
May 2007.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 
1970.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2001 rating action that 
granted service connection for PTSD and assigned an initial 
50% rating therefor from October 2000.  

In February 2002, the Veteran testified at a hearing before a 
decision review officer at the RO; a transcript of the 
hearing is of record.

This appeal also arises from a November 2002 rating action 
that denied a T/R.

By decision of December 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of August 2009, the RO granted a 70% rating 
for PTSD from May 2007.  The issues of an initial rating in 
excess of 50% prior to May 2007 and a rating in excess of 70% 
since May 2007 remain for appellate consideration.

For the reasons stated below, the issues on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

A June 2007 VA psychiatric examination report noted that, 8 
to 12 months ago, the Veteran was referred by his physician 
to see a psychiatrist at Akron General Medical Center, and 
that he had continued treatment at the Akron community-based 
outpatient clinic.  As such medical records are pertinent to 
the issues on appeal, the Board in December 2007 remanded 
this case to the RO to obtain such records.  However, 
appellate review does not indicate the RO undertook to obtain 
this evidence.  Under the circumstances, the Board finds that 
the RO should contact the Veteran and request him to sign and 
submit forms authorizing the release to the VA of all such 
records of private psychiatric treatment.  Thereafter, the RO 
should attempt to obtain the additional evidence for which 
the Veteran provides sufficient information and 
authorization, following the current procedures prescribed in        
38 C.F.R. § 3.159.   

In Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) held claims to 
be inextricably intertwined where a decision on one issue 
would have a significant impact upon another.  In October 
2009, the Veteran submitted a statement from his wife 
indicating that he is claiming service connection for a heart 
disability.  Inasmuch as a T/R is based on consideration of 
all of a veteran's service-connected disabilities, the Board 
finds that the claim for service connection for an additional 
disability is inextricably-intertwined with the pending T/R 
claim, and must be adjudicated by the RO prior to an 
appellate decision on the T/R issue on appeal.

Although the record contains some correspondence from the RO 
to the Veteran in March 2004 and March 2006 addressing some 
VCAA notice and duty to assist provisions, the record does 
not include correspondence that sufficiently addresses the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, its severity and duration, and its impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Veteran has not received adequate notice of 
the criteria set forth in Vazquez-Flores.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  To avoid 
any prejudice to the Veteran, the Board finds that the RO, in 
the first instance, must give him full notice of the criteria 
set forth in Vazquez-Flores.

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

On remand, the RO should also obtain all records of 
outstanding psychiatric treatment and evaluation of the 
Veteran at the Akron, Ohio VA clinic from August 2009 up to 
the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
38 C.F.R. § 3.159(b) efforts to obtain Federal records should 
continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Akron, 
Ohio VA clinic copies of all records of 
outstanding psychiatric treatment and 
evaluation of the Veteran from August 
2009 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  The RO should send the Veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his higher rating claims, 
to specifically include the criteria set 
forth in Vazquez-Flores.  The letter 
should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  

This should include providing 
authorization to enable the RO to obtain 
all records of psychiatric treatment and 
evaluation at the Akron General Medical 
Center, 400 Wabash Avenue, Akron, Ohio 
44307 from 2006 to the present time, as 
well as all records of follow-up 
psychiatric treatment and evaluation at 
the Akron community-based outpatient 
clinic from 2006 to the present time.

The RO should also explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to him that 
he has a full 1-year period to respond 
(although the VA may decide the claims 
within the 1-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  This should 
include obtaining copies of all records 
of psychiatric treatment and evaluation 
at the Akron General Medical Center and 
the Akron community-based outpatient 
clinic.  All records/ responses received 
should be associated with the claims 
folder.  

4.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should (a) first adjudicate the 
inextricably-intertwined claim for 
service connection for a heart 
disability, and (b) thereafter proceed to 
readjudicate the pending higher rating 
and T/R claims in light of all pertinent 
evidence and legal authority.



7.  If any benefit sought on appeal 
remains denied or is not granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

